DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 12/23/2021, the following has occurred: Claims 1, 5 – 11, 13, 16, and 20 have been amended; Claims 2 – 4, 14, 15, and 17 – 19 have been canceled.
Claims 1, 5 – 13, 16, and 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5 – 13, 16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 5 – 12), machine (claims 13, 16, and 20), which recite steps of
operating a first wireless sensing device to measure at least a first physiological parameter from a patient and wirelessly transmit a first parameter data based on the first physiological parameter measurements;

processing the first parameter data and displaying first physiological information, wherein the first physiological information is based on the first parameter data;
transmitting identification information for the first wireless sensing device;
receiving the identification information for the first wireless sensing device;
based on the received identification information, detecting presence of the first wireless sensing device in a predefined area associated with an OR patient monitor, wherein the OR patient monitor is configured to monitor the patient in the OR;
operating the OR patient monitor; and
ceasing operation of the portable transport monitor.
These steps of 1, 5 – 13, 16, and 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, reciting particular aspects of how location identification may be performed in the mind but for recitation of generic computer components).  
The Examiner begins the statutory investigation by understanding what the Applicant says that they have invented.  In the instant Specification, the Application describes the problem on paragraph 3
Continuous physiological monitoring of the patient causes well-known burdens to the clinical environment. Managing patient monitoring devices occupies significant amounts of clinician time and resources, from connecting the patient up to the monitors to ensuring proper and continuous operation of the monitoring devices. Wireless communication technology leveraged for patient monitoring mitigates some problems associated with patient monitoring management, such as the need for clinicians to manage cable clutter and physical connection and disconnection of the patient to a monitoring device. In addition, wireless instrumentalities greatly reduce the burden associated with cable management, which can hamper patient movement and cause frequent sensor detachment, which disrupts patient monitoring.
The invention is further described in paragraph 17, “The inventors have recognized that the transfer of the wireless sensing devices from one patient monitor to another is a time consuming 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of  wireless device amounts to invoking computers as a tool to perform the abstract idea)
The Specification describes the result of the invention within paragraphs 47 and 48 as transferring information.  That information, although potentially useful, still represents data with an intended use.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5 – 12, 16, and 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 5 – 13, 16, and 20; receiving … , communicating …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Also, when asking what the Applicant invented, did the Applicant invent a new wireless technology or an application of existing technology? The Specification does not describe the invention as a technological improvement. Rather, the generic nature of the invention is described in the Specification: (Emphasis added)
[0025] Each wireless sensing device 3a-3c includes one or more sensors 9a-9c for measuring physiological parameter data from a patient, and also includes a data acquisition device 10a-10c that receives the physiological parameter measurements from the sensors 9a-9c and transmits a parameter dataset based on those measurements to the patient monitor 15, 50 via communication link l la-1lc. The sensors 9a-9c may be connected to the respective data acquisition device 10a-10c by wired or wireless means. The sensors 9a-9c may be any sensors, leads, or other devices available in the art for sensing or detecting physiological information from a patient, which may include but are not limited to electrodes, lead wires, or available physiological measurement devices such as pressure sensors, flow sensors, temperature sensors, blood pressure cuffs, pulse oximetry sensors, or the like. In the depicted embodiment, a first sensing device 3a is an ECG sensing device having sensors 9a that are ECG electrodes. A second sensing device 3b is a non-invasive blood pressure (NIBP) sensing device with a sensor 9b that is a blood pressure cuff including pressure sensors. A third sensing devices 3c is a peripheral oxygen saturation (SpO2) monitor having sensor 9c that is a pulse oximetry sensor, such as a standard pulse oximetry sensor configured for placement on a patient's fingertip. It should be understood that the patient monitoring system 1 of the present disclosure is not limited to the examples of sensing devices provided, but may be configured and  employed to sense and monitor any physiological parameter of the patient. The examples provided herein are for the purposes of demonstrating the invention and should not be considered limiting.
[0033] As will be understood by a person having ordinary skill in the art in view of the present disclosure, the monitoring transfer software 23-25 includes executable instructions stored in a storage system 141, 241, 341 and executable by a processor 139, 239, 339 of a respective computing system 135,235,335. The processing systems 139,239,339 each includes one or more processors, which may be a microprocessor, a general purpose central processing unit, an application-specific processor, a microcontroller, or any type of logic-based device and may also include circuitry that retrieves and executes software from storage system 141, 241, 341. Each storage system 141,241, 341 can comprise any storage media, or group of storage media, readable by the respective processing system 139, 239, 339 and capable of storing software. The storage system 141, 241, 341 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program modules, or other data.
[0036] The system 1 is configured to enable detection of wireless sensing devices and/or patient monitors in predefined areas associated with other patient monitors. For example, the system 1 is configured to automatically detect when sensing devices 3a-3c and/or the portable first patient monitor 15 enter an OR or other predefined area associated with the second patient monitor 50. In one embodiment, present in the predefined area may be detected using radio frequency identification (RFID), such as where each sensing device 3a-3c and/or the patient monitor 15 have RFID tags detectable by an RFID receiver. With reference to FIG. 1 the sensing devices 3a-3c may each incorporate an identification tag 14a-14c, which may be an active or passive RFID tag depending on the system configuration. Similarly, the first patient monitor 15, in embodiments where the first patient monitor 15 is a portable device, may also include an identification transmitter 14x configured similarly. Multiple identification receivers 46a-46n are positioned around the healthcare facility and are configured to detect the identification transmitters 14 in the vicinity of the respective detector 46a-46n.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5 – 12, 16, and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Response to Arguments
Applicant’s arguments, see Claim Rejections under 35 U.S.C. § 102 and§ 103, filed 12/23/2021, with respect to claims 1 – 20 have been fully considered and are persuasive.  The 35 U.S.C. §§102 103 rejections of claims 1 – 20 has been withdrawn. 
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
101 Rejections
The Applicant states, “This is not the type of human activity that § 101 is meant to exclude. The claims are not directed to software or systems managing personal behavior, relationships, or interactions between people, and thus are not directed to a method of organizing human activity.” The invention is directed toward managing behavior as stated within the Specification and quoted above. 
The Applicant further states, “The claimed invention does not simply automate a previously manual process. Rather, it provides new systems and processes that replace the previous manual processes, thereby improving the technical functioning and capabilities of patient monitoring systems by managing patient monitoring devices in a new way.” How “replace the previous manual processes” is not “automate a previously manual process” is not clear as the Examiner sees them as the same.
As stated recently by the CAFC, “At Alice step one, we determine whether the claims are   directed to an abstract idea. Alice, 573 U.S. at 217. In cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 (collecting cases).
 This case is nothing like the claims we held ineligible in Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329 (Fed. Cir. 2017). There, the claims recited a method of transmitting packets of information over a communications network comprising: converting information into streams of digital packets; routing the streams to users; controlling the routing; and monitoring the reception of packets by the users. Id. at 1334. We held the claims ineligible because they merely recited a series of abstract steps (“converting,” “routing,” “controlling,” “monitoring,” and “accumulating records”) using “result-based functional language” without the means for achieving any purported technological improvement. Id. at 1337. Here, there is no functional claiming, nor are there abstract steps.
The Applicant further states, “The claims themselves are related to technical solutions for patient monitoring, not the behavior of those using the invention.”  The instant invention regards the automation of manual steps using existing technology. The invention is not a technological improvement.
The Applicant states, “Furthermore, the claimed invention is different than methods that would be implemented for manually managing patient monitoring devices, where the claims regard a new method that utilizes specialized equipment, such as the detector networked to the OR patient monitor, to perform steps that cannot be reasonably be performed in the human mind.” The Applicant is entitled to her opinion.
The Applicant states, “The independent claims are also eligible under Prong 2 of the Step 2A because each of the claims as a whole integrates the method into a practical application.” The Examiner disagrees.
The Applicant states, “This frees up clinician time and attention so they can focus on patient treatment. The increased speed of the new systems and methods for transferring wireless sensing devices from one monitor to another may be important factors in improving patient outcomes, particularly in the case of emergency surgeries where time is of the essence.” The Specification does not describe the invention as creating a practical application. The instant invention has potential usages that could improve healthcare workflow.   There is no specific technological improvement.
The Applicant states, “Specifically, the claims as a whole are directed to a particular manner of providing seamless physiological data collection, analysis, and display across multiple different patient monitors, reducing the incidence of human error and resulting in an improved standard of care.”  The benefits shown are not technological benefits but rather reasons for obviousness.
The Applicant states, “The fact that the disclosed and claimed patient monitoring systems and methods patentably distinguishes over the multitude of cited references supports the conclusion that the claimed patient monitoring system and method are not conventional.” A novel or non-obvious abstract idea is still an abstract idea.  The use of existing technology to automate a previously manual activity provides all the improvements of that automation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiner et al., U.S. Patent 7,390,299 column 209 figures 12 and 24 – 26 teaches a method of monitoring a patient and a wireless medical telemetry system
Libbus et al., U.S. Pre-Grant Publication 2021/0108917 figures 3 and 3-1 teaches and adherent device that can communicate wirelessly with gateways and a local processor system, such that the patient can wander about the hospital and update the monitoring station with the patient data when the patient is ambulatory.
West et al., U.S. Pre-Grant Publication 2002/ 0013518 (related to the Weiner reference above) figures 12 and 24 – 26 teaches a wireless patient monitor is adapted to communicate with any one of plural medical telemetry networks, each having one or more central stations, where each network is configured to communicate via wireless communications using one of multiple different communications settings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626